Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 
The following is a quotation of the second paragraph of 35 U.S.C. 112: 
The specification shall conclude with one or more claims particularly pointing out and distinctlyclaiming the subject matter, which the applicant regards as his invention. 

Claims 1-20 are rejected under 112, second paragraph as being indefinite for failing to particularly point and distinctly claim the subject matter which applicant regards as the invention 
 	In claim 1, 7 & 10, the terms “effective window”, “committed information rate (CIR)” & “Peak information rate (PIR)” are not clear what these are in reference to. Also, the description of the present application fails to provide a clear and complete description on the invention as well as the above terms. Therefore, the corresponding technical means in the present invention is unclear, and consequently, have no well-defined meaning for the skilled person and do not comprise any inherent features which can be derived from the wording of these terms as such. 
However, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood.

Claims 2-20 are rejected for similar reasons as stated for claim 1, 7 & 10. 
 	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102 as being anticipated by Chapman US 6493316
1. A method of performing congestion control by a server device in a network (Chapman: fig. 15), the method comprising: 
setting an effective window equal to a congestion window (Chapman: fig. 1, 5, 8, 11-14 - C-WND = MIN-WND or/and MAX-WND); 
sending traffic including the effective window to a client device (Chapman: fig. 15, unit 22 - sending data in packets via a connection by way of sliding window algorithm in which a flow of data into the connection is controlled in response to acknowledged packets and the connection observing either or both of a guaranteed minimum bandwidth and a maximum permitted bandwidth);  
receiving an acknowledgment (ACK) from the client device (Chapman: fig. 15, ACK is received); 
(Chapman: fig. 3 - shows that the window is inflated and moved when a non-duplicate ACK is received); and 
updating the effective window based at least partly on the incremented congestion window (Chapman: fig. 3, 7 - Reset Window Size and Move Right). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman US 6493316 in view of Wang US 20170346750

2. The method of claim 1, further comprising: responsive to determining that the ACK is a duplicate ACK that has been previously received by the server device, determining whether packet loss has occurred in the network; and determining that packet loss has not occurred if the server device has not received the duplicate ACK at least a [[predetermined number of times]] (Chapman: fig. 1-15).
Chapman merely discloses the term duplicate ACK at least a predetermined number of times
Wang further teaches duplicate ACK at least a predetermined number of times (Wang: fig. 1, duplicate ACK counter) in order to reduce the size of the window and change the growth mode to the linear self-adaptive mode.
Thus, it would have been obvious to one ordinary skill in the art before effective filing date of the claim invention to include the above recited limitation into Chapman’s invention in order to reduce the size of the window and change the growth mode to the linear self-adaptive mode, as taught by Wang.

3. The method of claim 1, further comprising: responsive to determining that the ACK is a duplicate ACK that has been previously received by the server device, determining whether packet loss has occurred in the network; and determining that a packet loss has occurred if a number of times that the server device has received the duplicate ACK is greater than or equal to a predetermined threshold (Wang: fig. 1, duplicate ACK counter). 

Claim 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman US 6493316 in view of Wang US 20170346750 further in view of SZILAGYI US 20150334596 

4. The method of claim 3, further comprising: determining that the packet loss was likely caused by congestion if the server device receives a [[random early detection (RED)]] signal from the client device prior to the number of times that the server device has received the Chapman: fig. 1-15). 
Chapman merely discloses the term random early detection (RED)
SZILAGYI further teaches random early detection (RED) (SZILAGYI: [0009]) in order to make the systems employing a packet data convergence protocol may be enhanced with network-side buffer management that is configured to manipulate transmission control protocol packet senders [0002].
Thus, it would have been obvious to one ordinary skill in the art before effective filing date of the claim invention to include the above recited limitation into Chapman’s invention in order to make the systems employing a packet data convergence protocol may be enhanced with network-side buffer management that is configured to manipulate transmission control protocol packet senders [0002], as taught by SZILAGYI.

5. The method of claim 4, wherein determining that the packet loss was likely due to physical failure comprises one of: determining that the packet loss was likely caused by a permanent physical failure if the server device detected the packet loss due to a timeout; or determining that the packet loss was likely caused by a random physical failure (Chapman: fig. 1-15). 

6. The method of claim 5, further comprising: setting the congestion window equal to one packet upon determining that the packet loss was likely caused by the permanent physical failure; and increasing the congestion window from one packet to a minimum bandwidth window responsive to receiving a non -duplicate ACK (Chapman: fig. 1, 3, 7). 

7. The method of claim 4, further comprising reducing the congestion window to a minimum bandwidth window upon determining that the packet loss likely occurred due to congestion (Chapman: fig. 5-7). 

8. The method of claim 7, wherein the minimum bandwidth window corresponds to a committed information rate (CIR) (Chapman: fig. 1, 5, 8, 11-14 - C-WND = MIN-WND or/and MAX-WND). 

9. The method of claim 1, further comprising: receiving an advertised window from the client device; and updating the effective window based upon the following formula: EffectiveWND=min(CongestionWND,AdvertisedWND)-(LastByteSent-LastByteAcked- ), where EffectiveWND represents the effective window, CongestionWND represents the congestion window, AdvertisedWND represents the advertised window, LastByteSent represents the last byte sent by the server device, and LastByteAcked represents the last byte acknowledged by the server device, wherein the effective window indicates an amount of data that the server device is capable of sending, wherein the congestion window indicates a maximum amount of data that can be sent on a connection without being acknowledged, and wherein the advertised window indicates a limit on an amount of data that the client device is capable of receiving (Chapman: fig. 3, 7 - Reset Window Size and Move Right).

 (Chapman: fig. 1, 5, 8, 11-14 - C-WND = MIN-WND or/and MAX-WND).

Regarding claims 11-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-10, where the difference used is a “server device” & “non-transitory computer-readable storage medium” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Remark: 
The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
            In addition, an interview could expedite the prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415